Citation Nr: 0001330	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-17 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for chronic 
labyrinthitis, currently evaluated as 30 percent disabling, 
to include consideration of whether separate evaluations are 
warranted for tinnitus and/or vertigo and entitlement to an 
extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1952 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  The veteran had filed claims for 
service connection for tinnitus and vertigo as secondary to 
his service-connected chronic labyrinthitis.  The rating 
decision on appeal appears to have conceded that these 
disabilities are service-connected as symptoms of the 
veteran's labyrinthitis.  The RO concluded that tinnitus and 
vertigo were contemplated within the evaluation assigned for 
the service-connected chronic labyrinthitis.  The RO then 
adjudicated whether the veteran was entitled to an increased 
rating for the chronic labyrinthitis.  In the substantive 
appeal, the veteran argued that not only is he entitled to an 
increased rating for his chronic labyrinthitis, but that he 
is also entitled to separate evaluations for the vertigo and 
tinnitus resulting from this disease.  For this reason, the 
issue on appeal has been recharacterized as shown above in 
order to reflect the benefits sought by the veteran.

In an April 1999 statement, the veteran raised the issue of 
entitlement to an extraschedular disability rating pursuant 
to 38 C.F.R. § 3.321(b) for his service-connected chronic 
labyrinthitis.  The RO considered whether such a rating was 
appropriate in the July 1999 supplemental statement of the 
case.  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); see also 
VAOPGCPREC 6-96.  Therefore, the claim before the Board has 
been recharacterized as shown above in order to include this 
issue.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  On the other hand, the Board 
is not required to anticipate a claim for a particular 
benefit where no intention to raise it was expressed by the 
appellant.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 
(1995); see also Brannon v. West, 12 Vet. App. 32, 34-35 
(1998) ("[B]efore [the RO or Board] can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it").

In this case, the evidence of record includes:  (a) several 
statements by the veteran that he is permanently and totally 
disabled as a result of his service-connected disabilities; 
and (b) a VA Form 9 submitted by the veteran in May 1996 in 
connection with a prior appeal evidencing his belief that he 
is entitled to service connection for a "brain disorder" 
and "nervous condition."  These statements clearly raise 
claims for service connection and for a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  These claims are not 
currently before the Board since they have not been 
adjudicated by the RO, and they are not otherwise intertwined 
with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 
116 (1994) (a claim is intertwined only if the RO would have 
to reexamine the merits of any denied claim which is pending 
on appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
these issues are referred to the RO for appropriate action.


REMAND

Additional due process and evidentiary development are needed 
prior to appellate disposition of this claim.

A.  Due process

In September 1999, the veteran's representative submitted two 
letters from private physicians to the RO, which were then 
forwarded to the Board.  These letters are pertinent to the 
veteran's claim, in that they discuss the current severity of 
his service-connected chronic labyrinthitis.  The veteran has 
not waived the RO's consideration of this evidence.  In a 
written statement to the Board, his representative waived RO 
consideration of one doctor's statement, but not the other.  
Therefore, this claim must be remanded to the RO for 
consideration and the issuance of a supplemental statement of 
the case.  See 38 C.F.R. § 20.1304(c) (1999).  

B.  Evidentiary development

Throughout the course of this and prior appeals, the veteran 
has submitted letters from Gloria Coya, M.D., and Ivan 
Clavell, M.D., as well as some treatment records.  The 
veteran should be asked to submit releases for Dr. Coya's and 
Clavell's actual treatment records and those should be 
requested.  If any request is unsuccessful, the veteran 
should be informed that any records concerning treatment for 
his chronic labyrinthitis would be relevant to his claim for 
an increased rating.  It is important that his actual 
treatment records be presented.  He should be told that it is 
his responsibility to present evidence in support of his 
claim, and he should be offered an opportunity to obtain and 
present such records if he wants them to be considered in 
connection with his claim.  38 C.F.R. § 3.159(c) (1999); see 
also 38 U.S.C.A. § 5103(a) (West 1991). 

Accordingly, although the Board sincerely regrets the 
additional delay, this case is REMANDED for the following:

1.  Ask the veteran to submit appropriate 
release forms for the actual treatment 
records from Drs. Coya and Clavell, as 
well as any other private physician that 
has recently treated him for his chronic 
labyrinthitis.  Request actual treatment 
records from Drs. Coya and Clavell and 
any other physician referenced by the 
veteran.  If any request for private 
medical records is unsuccessful, advise 
the veteran that his actual treatment 
records are important to his claim, and 
that it is his responsibility to submit 
them.  See 38 C.F.R. § 3.159(c) (1999).  
Allow him an appropriate period of time 
within which to respond.

If the veteran has received recent, i.e., 
since 1997, treatment at any VA 
facilities for service-connected chronic 
labyrinthitis, these records should also 
be obtained and associated with the 
claims folder.

2.  After completion of the above 
evidentiary development, readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations.  In 
readjudicating this claim, the RO should 
consider the additional medical evidence 
submitted to the RO in September 1999 and 
any developed upon remand.  In 
readjudicating this claim, the RO should 
also consider:

(a) whether the veteran is entitled to 
separate evaluations for tinnitus 
and/or vertigo.  See 38 C.F.R. § 4.14 
(1999); Esteban v. Brown, 6 Vet. 
App. 259, 261-262 (1994).

(b) whether the veteran is entitled to 
an extraschedular disability rating 
pursuant to 38 C.F.R. § 3.321(b) for 
his service-connected chronic 
labyrinthitis. 

3.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case that adequately 
addresses all of the veteran's 
contentions.  Allow an appropriate period 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



